Title: To Alexander Hamilton from John J. U. Rivardi, 21 March 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander



Niagara [New York] March 21st. 1799.
Sir,
I was honored yesterday Night with your letters of the 15th. Ult. & 1st. Inst. The Post Setting of again this Morning & my being Tormented with the fever will I hope Serve as an Apology for my laconism & for any incoherence which may Slip in my Answer.
Permit me first, Sir, To express my happiness at Seeing myself under the imediate orders of an Officer whom I have allways revered for his abilities & patriotism. I rejoice Sincerely at the Idea that in future My communications will not remain as they have been hither To unnoticed for it really appeared to me a Kind of conflict who Should Sooner be tired; myself of writing, Sending returns &ca or the Person who received them not to answer.
By Next Mail I Shall forward To you all the reports concerning this Garrison also a correct Plan of Detroit unless my health Should absolutely prevent me. The Annexed plan of Niagara with the remarks accompanying it has twice been Sent by me To the board of War. As To The discipline of the troops under my comand I have done my utmost for Supporting it & met in consequence with a liberal Share of abuse in Beache’s democratic paper. In the present Situation of this Post garrisoned as it is by thirty nine Men Officers, Artificers, Extradutymen included—little can be done. A launce Corporal & three Men is our Guard detail & even that could not be Kept up without difficulty a few days ago the greatest part of that Small aggregate being without any clothing although they had been in that Situation for almost a whole year. A great cause of disorder in the Posts which I have Seen is the irregular payment of the troops —who being Seven or Eight months & Sometimes more without pay cannot procure Number of Small articles essential To Their cleanliness and comfort. They get discouraged—& when they receive at once a large Sum, it is Squandred away in riot without the least advantage but on the contrary with infinite detriment to Them—had every Corps a Military Chest with one or Two Months in advance —Payments might be made even as in Prussia weekly—& there would be a possibility of defraying expenses in case of desertion. Now the Officers are obliged To Take that money from their own Purse. Another inconvenient under which we labour is that the Soldier whose time expires is forced either to go To the Board of war for his Money or To take a certificate of pay due, which he negotiates at considerable loss—these circumstances & the want of funds for recruiting have made us lose a great number of valuable men who would have reinlisted had they had a prospect of being paid & clad regularly. As To the Quarter Master’s department nothing being allowed To The Officer entrusted with it—a refusal of undertaking the trouble & responsibility ensues of course. I have by dint of entreaties & persuasion got the Surgeons mate To act in that capacity pro amore Dei but he is horribly Tired of it, as he never received any funds To pay the men employed in that department & the bills incurred with Brittish Merchants for Necessaries indispensable To The garrison—Such as Stationary, Tools &ca. &ca. the want of which has been represented these eighteen months past. All these Evils are doubly felt as we are within Six hundred yards & in habits of friendship with a Garrison of three hundred men completely equiped & regularly paid. The Situation of Oswego was Still more deplorable when I received the last information—being all in rags there was no more any parade & the Officer comanding wrote to me that he was in a Situation degrading To a Gentleman.
I Shall take the liberty of making one More observation with regard To The Artillery. This is the only Service in the World perhaps except the Brittish were the men are incumbered with long coats. In france where they had them they were always left with the arms when Stacked & vest with Sleeves put on previous To a detachment entering the battery. Coats like those of the Infantry with yellow tapes would in my opinion perfectly answer the purpose. I mention yellow tapes because Such triffling ornaments being denied To The Artillery have within my Knowledge induced numbers To inlist in preference in the Infantry. I Should also recomend for the Artillery long flat bayonets Sharp on both Sides & Short pieces—these bayonets having an astonishing advantage as they answer as Sabres. I am informed that the old English dragrope exercise (which they have abandoned themselves) is resumed by us instead of the French mode of manœuvering with Slings, I can only Say that I am very Sorry for it.
Now Sir, I Shall Take the liberty of Answering your letter of the first of March with the frankness of a Soldier when he knows that he writes To a Man of honor.
I feel with Sincere gratitude the mark of confidence which you are pleased To give me by entrusting To me the care of visiting the different Posts mentioned in your letter—please To excuse the prolixity of what I have To observe on this Subject.
When I was honored with my comission—I was much elated with the trust—hastened To my Regiment where unfortunately I Soon found my Ideas of Service totally overturned—first by the mode of life & Spirit of liberty of the Officers and men—Secondly by the Strange insurrection against Coll. R. then considered as an honest man even by his enemies. I remained his only friend & Should have been So had the causes of complaint been greater because discipline is blind & because that affair was conducted in my opinion with as Much indecency as impropriety. My Conduct in that business was followed by a Coolness on the Side of the Officers even of my own battalion. Major Burbeck at that time Strongly urged To be relieved—it would have been Major Touzard’s tour—but I was ordered To Mackinac, as that Officer’s affairs call’d him To The West Indies. I chearfully obeyed & was at considerable expense To move my family—Mrs. R—— having presented me with a Son three Months before. I arrived after a dangerous Journey at Detroit & was preparing To proceed To my destination when Genl. Wilkinson on an application of Major Burbeck To be continued at Mackinac granted the request & thus after much trouble & expense I was left at Fort Lernoult (an appendage of Detroit) at the head of a few Artillerymen transferred To That corps from the disbanded Dragoons &ca. After remaining ten Months during which with all possibile œconomy I Spent double my pay every thing being extravagantly dear & Not enjoying the advantages of Comanding Officers—I asked To be Sent to Niagara as the year’s Comand of Captn. Bruff was elapsed (a Term fixed by the then General orders) it was granted with reluctance & the letter which I had To deliver To The officer commanding was in Such Terms by what I have learnt Since that I might truly call it Bellerophontic—it exasperated Captn. Bruff who was in it told that he could not resist to my importunities &ca. &ca. however the Captn. like a true democrat Knew how To dissemble—he watched every opportunity To rouse my feelings—finally finding himself deserted by the other Officers—he obtained leave of absence & the first Step he took in Philadelphia was To lodge at the Secretary’s of war charges as absurd as malicious. Just at a time when the Secretary in his report had in mass thrown an aspersion on the foreigners in Service by observing that experience had taught how difficult it was To avoid imposition—

That ungenerous expression Which I read before I received Captain Bruffs impertinent Notice wounded My feelings To The quick. I have friends in Europe who perhaps think me the only foreigner in the Artillery & who certainly never Shall be informed of Colonel Rochefontaine’s transaction concerning the horses—it is natural for them to conclude that I am alluded To & whatever value I may Set on my comission—My honor is Still dearer To me. Impressed with that Idea I wrote imediately To The Secretary of War, & To Coll. Pickering whom I know To be My friend. I in general used To receive of Mr. McHenry a mere acknowledgement of My letters without any answer—but this time I had not even that to boast of. I Served in the Most despotic of all Armies but I never Saw yet the complaints of an Officer when his honor is attacked & when he represents it in respectfull terms remain unoticed. I transmitted by the Next mail the Original which Captn. Bruff Sent me of the charges exhibited against me, with a pressing request to have the affair investigated & a Notice that I had myself charges To bring against my Accuser after he would have made an attempt to Substantiate his against me—but two Months have elapsed and I remain in Statu quo. If the Captain’s charges are deemed frivolous & malicious a reprimand in orders will Satisfy me—if not I wish a board of Inquiry at this Post where all the evidences in my favor are collected. I was hesitating previous To this last Affair whether I Should not resign as I find it impossible To Support an increasing family on my pay. The prospect of a War particularly against a Nation Still reeking with the blood of the Swiss & my partiality for the Army as well as for a Country which is become my own were my Motives for not doing it—but now the Most powerfull incitement is that Resignation would be construed into guilt. In these circumstances, Sir, I hope you will not insist on my performing the Journey mentioned in your letter—as other reasons for my begging To decline it I Shall add, that my health which I began To recover when I had the honor of first being introduced to you at my friend Thornton, is again Much impaired by the rambling life which in public Service either as an Engineer or an Officer I have been obliged to Submit to. I nearly died in Virginia of the dysentery comon to the climate & had a yearly relapse ever Since. The Lake fevers have after that much reduced me & having been nearly three years in this Country I had determined To request to be Stationed in the U. Ss. when those charges came which of Course fix me at this Post untill they are examined. An other impediment is my family. I am the only Officer in the army whose wife has no relations in America. I can not possibly except in Actual War Separate myself from her & my Children—particularly as her health is delicate & as She is deprived of the Comforts She has been used To enjoy. An other objection again is that of my fortune which Since the fate of Swisserland is probably annihilated. I have reduced My pecuniary means in an allarming degree by Journey’s the expenses of which were only partialy defrayed—for Instance I was detained with my family twenty days at Fort Erie I charged only the hiring of quarters, but the Article was Struck out of my Account although I charged only twenty dollrs. where I had To pay for my Subsistance &ca. Eighty. Was I in easy circumstances this would not weigh with me but it is not every body who although they may have the will possess also like General Hamilton the power of making large Sacrifices To Their Country.

With regard To The Posts which you mention—I Shall as my health permits give you all the Information I have with regard To Detroit, Niagara & Oswego. General Wilkinson Took all the measures To obtain information To Mackinac where he repaired himself with Officers, Masons &ca. &ca.—he was at Fort Defiance & Should the Documents Not be Sufficient it would be easy To obtain Authentic ones from a Mr. MacNiff formerly Assistant Engineer of the Brittish & Now a Magistrate under our Government at Detroit—he is poor & would for a Small consideration perform the tour again if it was necessary.
Before I conclude I Shall observe that the greatest uneasiness prevails among our Brittish Neighbours on account of the hostile intentions of the Northern & Northwestern Indians. Sir John Johnson is arrived at New Ark on that business which Seems To have originated from Captain Brent’s Selling lands To which he had no claims. A Body of Militia is ordered To prepare for encampment.

They are mounting their Cannon at Fort George &ca.—these preparations make me look with encreased Anguish at my thirty odd men placed in a fort which would require three thousand if the outworks were to be Manned. I find that my apology for laconism was perfectly Needless—however necessary for inaccuracies. Permit me to assure you that it is with heartfelt regret that I am induced by unavoidable Necessity To beg To decline the comission entrusted To me in your Second letter. I have been used To obey implicitly without even considering the consequences—however the peculiarity of my Situation will I hope Serve me as an apology. With the Most respectful consideration I have the honor to be
Sir   Your Most Obedient & very Humble Servant

J J U Rivardi
Majr. 1st. Regt. A & E
